DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
NO restrictions warranted at applicant’s initial time of filing for patent. 
Priority
Applicant claim[s] domestic priority under 35 USC 120 to non – provisional application # 16/275292, filed on 02/13/2019, now US PAT # 11245520, which further claim[s] domestic priority under 35 USC 119e to provisional applications:
	62/683497, filed on 06/11/2018,
	62/630797, filed on 02/14/2018.
Information Disclosure Statement
Applicant filed NO information disclosure statement (IDS) at time of filing for continuation of prosecution. 
Drawings
Applicant’s drawings filed on 12/17/2021 have been inspected and are in compliance with MPEP 608.02. 
Specification
Applicant’s specification filed on 12/17/2021 has been inspected and is in compliance with MPEP 608.01. 
Claim Objections
NO objections warranted at applicant’s time of filing for continuation. 
Claim Interpretation – 35 USC 112th 6th or F
It is in the examiner’s opinion that claim[s] 1 – 12 do not invoke means for or step plus functional claim language under the meaning of the statue. 
Claim Rejections - 35 USC § 112
NO rejections warranted at applicant’s time of filing of the continuation. 
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim[s] 1 – 12 are rejected on the ground of non-statutory double patenting as being unpatentable over claim[s] 1 - 12 of U.S. Patent No. 11245520. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the pending application is the same or similar to the patented subject matter in the following manner:
	A device that includes a sensor die, compute fabric dies, where each has both processing components and data storage components, and storage component dies.
Every compute fabric die has at least one of the processing component that is coupled to
at least one of a data storage components. Each storage component die is coupled to  at least one compute fabric die. A data processing component and a storage component of the microelectronic device is electrically coupled to a sensor of the first sensor die. At least one processing component is constructed to select an intrinsic properties component and generate identifying information by: changing biasing and control parameters of the selected intrinsic properties component, and generating the
identifying information based on the results of the changing of the biasing and control
parameters.
	Also see the table below for a claim by claim comparison. 
Pending US application # 17/555331
US PAT # 11245520
1. A microelectronic device comprising:
a first sensor die that includes a plurality of sensors including a first sensors;

a plurality of runtime-adaptable commute fabric dies that each comprise a plurality of programmable data processing circuit components and data storage circuit components, wherein within each compute fabric dis at least one of the programmable data processing circuit components is electrically coupled to of least one of the plurality of data storage circuit components: and

a plurality of storage component dies, wherein each storage component dis is electrically coupled to at least one of the plurality of compute fabric dies,
wherein the first sensor die and each compute fabric die and storage component is an integrated circuit semiconductor die,

wherein the plurality of compute fabric dies Includes at least a first compute fabric die and a second compute fabric die electrically coupled to the first compute fabric die,

wherein at least one of a data processing component and a storage component of the microelectronic device is electrically coupled to the first sensor,
wherein each compute fabric die has a same system architecture,
wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for selecting at least one of a sensor, a data storage circuit component, and a data processing circuit components as an intrinsic properties component, and





wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for generating identifying information by changing biasing and control parameters of the selected intrinsic properties component, and generating the identifying Information based on the results of the changing of the biasing and control parameters.

1. A microelectronic device comprising:
a first sensor die that includes a plurality of sensor circuit components including a first sensor circuit component;
a plurality of runtime-adaptable compute fabric dies that each comprise a plurality of programmable data processing circuit components and data storage circuit components, wherein within each compute fabric die at least one of the programmable data processing circuit components is electrically coupled to at least one of the plurality of data storage circuit components; and


a plurality of storage component dies, wherein each storage component die is electrically coupled to at least one of the plurality of compute fabric dies,
wherein the first sensor die and each compute fabric die and storage component die is an integrated circuit semiconductor die,

wherein the plurality of compute fabric dies includes at least a first compute fabric die and a second compute fabric die electrically coupled to the first compute fabric die,

wherein at least one of a data processing component and a storage component of the microelectronic device is electrically coupled to the first sensor circuit component,
wherein each compute fabric die has a same system architecture,
wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for selecting at least one of a sensor circuit component, a data storage circuit component, and a data processing circuit component of the microelectronic device as an intrinsic properties circuit component, and
wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for, configuring at least one sensor component operating property that includes at least one of sensor sensitivity, dynamic operating range, and biasing conditions;
generating identifying information by
changing electrical circuit biasing of the selected intrinsic properties circuit component, identifying semiconductor manufacturing process variations of the selected intrinsic properties circuit component based on the changing of the electrical circuit biasing, and generating the identifying information based on the identified semiconductor manufacturing process variations.
2. The microelectronic device of Claim 1, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for lagging data processing provided by the first sensor with tagging Information generated from the identifying information.

2. The microelectronic device of Claim 1, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for tagging data provided by the first sensor circuit component with tagging information generated from the identifying information.

3. The microelectronic device of Claim 1, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit Instructions for tagging analysis results generated for data provided by the first sensor with tagging information generated from the identifying information.

3. The microelectronic device of Claim 1, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for tagging analysis results generated for data provided by the first sensor circuit component with tagging information generated from the identifying information.

4. The microelectronic device of Claim 1, wherein at least one data processing circuit component is coupled ta a data storage circuit component that includes processing circuit instructions for calibrating at least one of the plurality of sensors by using the identifying information.

4. The microelectronic device of Claim 1, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for calibrating at least one of the plurality of sensor circuit components by using the identifying information.

5. The microelectronic device of Claim 1, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for generating a secret cryptographic key by using the identifying information.

5. The microelectronic device of Claim 1, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for generating a secret cryptographic key by using the identifying information.

6. The microelectronic device of Claim 1, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for generating a cryptographic private/public hey pair by using the identifying information.
6. The microelectronic device of Claim 1, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for generating a cryptographic private/public key pair by using the identifying information.

7. The microelectronic device of Claim 4, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit Instructions for using the identifying information to generate a secret cryptographic key, collecting a first sample of sensor data from the first sensor, and generating a digital signature by signing the first sample of sensor data by using the secret cryptographic key.
7. The microelectronic device of Claim 1, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for using the identifying information to generate a secret cryptographic key, collecting a first sample of sensor data from the first sensor circuit component, and generating a digital signature by signing the first sample of sensor data by using the secret cryptographic key.
8. The microelectronic device of Claim 7, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for providing the signature and the first sample of the sensor data to a blockchain system.
8. The microelectronic device of Claim 7, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for providing the signature and the first sample of the sensor data to a blockchain system.
9. The microelectronic device of Claim 1, wherein at least one data processing circuit component is coupled to a data storage circuit processing component that includes processing circuit instructions for collecting a first sample of sensor data from the first sensor, generating a hash of the first sample of sensory data, and providing the hash and the first sample of the sensor data to an external blockchain system. 

9. The microelectronic device of Claim 1, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for collecting a first sample of sensor data from the first sensor circuit component, generating a hash of the first sample of sensor data, and providing the hash and the first sample of the sensor data to an external blockchain system.
10. The microelectronic device of Claim 2, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit Instructions for accessing a public cryptographic key, collecting a first sample of sensor data from the first sensor, encrypting the first sample of sensor data by using the public cryptographic key, and providing the encrypted first sample of the sensor data ta a blockchain system. 
10. The microelectronic device of Claim 1, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for accessing a public cryptographic key, collecting a first sample of sensor data from the first sensor circuit component, encrypting the first sample of sensor data by using the public cryptographic key, and providing the encrypted first sample of the sensor data to a blockchain system.
11. The microelectronic device of Claim 1, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit Instructions for using the identifying information to generate a secret cryptographic key, collecting a first sample of sensor data from the first sensor, generating a first data structure that includes the first sample of sensor data, generating a digital signature by signing the first data structure by using the secret cryptographic key, arid providing the signature and the first data structure to a blockchain system.
11. The microelectronic device of Claim 1, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for using the identifying information to generate a secret cryptographic key, collecting a first sample of sensor data from the first sensor circuit component, generating a first data structure that includes the first sample of sensor data, generating a digital signature by signing the first data structure by using the secret cryptographic key, and providing the signature and the first data structure to a blockchain system.
12. A microelectronic devices comprising: 
a first sensor die that includes a first plurality of sensors including a first sensor;

a plurality of runtime-adaptable compute fabric dies that each comprise a plurality of programmable data processing circuit components, data storage circuit components, and at least a second sensor, wherein within each compute fabric die at least one of the programmable data processing circuit components is electrically coupled to at least one of the plurality of data storage circuit components, and wherein within each compute fabric die at least one of the programmable data processing circuit components is electrically coupled to at least one of the second sensor and a sensor of the first plurality of sensor components: and 
a plurality of storage component dies, wherein each storage component die is electrically coupled to at least one of the plurality of compute fabric dies, and
L
wherein the first sensor die and each compute fabric die and storage component die is an integrated circuit semiconductor die,
wherein the plurality of compute fabric dies includes at least a first compute fabric die and a second compute fabric die electrically coupled to the first commute fabric die,
wherein at least one of a data processing component and a storage component of the microelectronic device is electrically coupled to the first sensor,

wherein each compute fabric die has a same system architecture,
wherein at least one data processing circuit component is coupled to a data storage circuit component that Includes processing circuit instructions for selecting at least one of sensor, a data storage circuit component, and a data processing circuit components as an intrinsic properties component, and
wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for generating identifying information by changing biasing and control parameters of the selected intrinsic properties component, and generating the identifying information based on the results of the changing of the biasing and control parameters.

12. A microelectronic device comprising:
a first sensor die that includes a first plurality of sensor circuit components including a first sensor circuit component;
a plurality of runtime-adaptable compute fabric dies that each comprise a plurality of programmable data processing circuit components, data storage circuit components, and at least a second sensor circuit component, wherein within each compute fabric die at least one of the programmable data processing circuit components is electrically coupled to at least one of the plurality of data storage circuit components, and wherein within each compute fabric die at least one of the programmable data processing circuit components is electrically coupled to at least one of the second sensor circuit component and a sensor circuit component of the first plurality of sensor circuit components; and
a plurality of storage component dies, wherein each storage component die is electrically coupled to at least one of the plurality of compute fabric dies, 

wherein the first sensor die and each compute fabric die and storage component die is an integrated circuit semiconductor die,
wherein the plurality of compute fabric dies includes at least a first compute fabric die and a second compute fabric die electrically coupled to the first compute fabric die,
wherein at least one of a data processing component and a storage component of the microelectronic device is electrically coupled to the first sensor circuit component,

wherein each compute fabric die has a same system architecture,
wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for selecting at least one of a sensor circuit component, a data storage circuit component, and a data processing circuit component of the microelectronic device as an intrinsic properties circuit component, and
wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for configuring at least one sensor component operating property that includes at least one of sensor sensitivity, dynamic operating range, and biasing conditions; 
 generating identifying information by changing electrical circuit biasing of the selected intrinsic properties circuit component, identifying semiconductor manufacturing process variations of the selected intrinsic properties circuit component based on the changing of the electrical circuit biasing, and generating the identifying information based on the identified semiconductor manufacturing process variations.



Claim Rejections - 35 USC § 101
NO rejections warranted at applicant’s time of filing of the continuation. 
Claim Rejections - 35 USC § 102
NO rejections warranted at applicant’s time of filing of the continuation. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s) 1, 4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al. [US PGPUB # 2017/0351241] in view of Cooper et al. [US PAT # 6871284]
As per claim 1. Bowers does teach a microelectronic device [paragraph 0009, lines 11 – 15, The communication system also includes an edge subsystem configured to receive said model and perform predictive and prescriptive analytics on sensor data from said system running on said model deployed at said edge] comprising:
a first sensor die that includes a plurality of sensors including a first sensor [Figure # 1, components 120, 140, and paragraph 0069, lines 1 – 3, The AOS edge subsystem 120 accepts dynamic inputs in two principal forms, namely, dynamic input updates 130 and sensors 140];
a plurality of runtime-adaptable commute fabric dies that each comprise a plurality of programmable data processing circuit components and data storage circuit components, wherein within each compute fabric die at least one of the programmable data processing circuit components is electrically coupled to of least one of the plurality of data storage circuit components [paragraph 0068 lines 1 – 12, Referring initially to FIG. 1, illustrated is a block diagram of an embodiment of a communication system 100. The communication system 100 includes an AOS architect subsystem 110 (including a processor ("PR") and memory ("M")) [i.e. applicant’s plurality compute fabric dies comprises processing circuit and storage circuit] and an AOS edge subsystem 120 (including a processor ("PR") and memory ("M"))[i.e. applicant’s plurality compute fabric dies comprises processing circuit and storage circuit]. For an exemplary discussion of a processor and memory see FIG. 3. The AOS architect subsystem 110 includes cause and effect model building, testing, and deployment functions described in more detail with respect to FIG. 6. The AOS architect subsystem 110 is primarily employed on personal computing devices such as laptops and desktops, among others. Also see figure # 3, and paragraph 0077, lines 13 – 15.]; and
a plurality of storage component dies, wherein each storage component dies is electrically coupled to at least one of the plurality of compute fabric dies [paragraph 0068, lines 19 – 23, The AOS architect and edge subsystems 110, 120 may be collocated on a shared computational device, but can also be physically separated and communicate via the Internet or other suitable means],
wherein the first sensor die and each compute fabric die and storage component is an integrated circuit semiconductor die [paragraph 0068, lines 19 – 23, The AOS architect and edge subsystems 110, 120 may be collocated on a shared computational device, but can also be physically separated and communicate via the Internet or other suitable means],
wherein the plurality of compute fabric dies Includes at least a first compute fabric die and a second compute fabric die electrically coupled to the first compute fabric die [paragraph 0068, lines 19 – 23, The AOS architect and edge subsystems 110, 120 may be collocated on a shared computational device, but can also be physically separated and communicate via the Internet or other suitable means],
wherein at least one of a data processing component and a storage component of the microelectronic device is electrically coupled to the first sensor [Figure #1, components 120, PR, M, 140],
wherein each compute fabric die has a same system architecture [Figure # 1, AOS 110, 120],
	wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for selecting at least one of a sensor [paragraph 0119, lines 3 – 10, Each set of trial values is then ready for further calculation within an AOS model. It should be noted that the number of trials for a model evaluation is a known constant, but can be adjusted during the model development and configuration phase. As the model is evaluated, the values for trial N are selected from each sensor data input and other input data nodes], a data storage circuit component, and a data processing circuit components as an intrinsic properties component [paragraph 0079, lines 7 – 19, The programs stored in the memories may include program instructions or computer program code that, when executed by an associated processor, enable the respective communication device to perform its intended tasks. Of course, the memories may form a data buffer for data transmitted to and from the same. Exemplary embodiments of the system, subsystems, and modules as described herein may be implemented, at least in part, by computer software executable by processors, or by hardware, or by combinations thereof. Of course, other modules, subsystems, etc. (such as the AOS architect subsystem 110) may be operated on a computer system analogous to the edge gateway 300]. 
Bowers does not clearly teach and wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for generating identifying information by changing biasing and control parameters of the selected intrinsic properties component, and generating the identifying Information based on the results of the changing of the biasing and control parameters.
However, Cooper does teach and wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for generating identifying information by changing biasing and control parameters of the selected intrinsic properties component, and generating the identifying Information based on the results of the changing of the biasing and control parameters [col. 11, lines 25 – 35, b) Running the policy monitor to analyze traffic collected by specifying the file containing the collected traffic; 4) Examining the output of the policy monitor run by querying the database using the query tool; 5)modifying the policy as needed using the policy generator tool; and 6) Repeating steps 2 through 5 until a comprehensive desired policy is defined. At this point the end user may start monitoring network traffic on a continuous basis, and using generated reports as input for further policy refinement].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bowers and Cooper in order for monitoring of sensor data of the AOS and the generation of the model of behavior of analysis of the industrial machine of Bowers to include modeling sensor data in an understandable or user friendly format of Cooper. This would allow for helping the user identify activities of the industrial machine and or network characteristics of industrial machine to create more effective monitoring policies of the industrial machine. See col. 3, lines 23 – 37 of Cooper. 
As per claim 4. Bowers as modified does teach the microelectronic device of Claim 1, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for calibrating at least one of the plurality of sensors by using the identifying information [Cooper, col. 11, lines 29 – 33, 5) modifying the policy as needed using the policy generator tool; and 6) Repeating steps 2 through 5 until a comprehensive desired policy is defined. At this point the end user may start monitoring network traffic on a continuous basis].
As per claim 12. Bowers does teach a microelectronic devices [paragraph 0009, lines 11 – 15, The communication system also includes an edge subsystem configured to receive said model and perform predictive and prescriptive analytics on sensor data from said system running on said model deployed at said edge] comprising: 
a first sensor die that includes a first plurality of sensors including a first sensor [Figure # 1, components 120, 140, and paragraph 0069, lines 1 – 3, The AOS edge subsystem 120 accepts dynamic inputs in two principal forms, namely, dynamic input updates 130 and sensors 140];
a plurality of runtime-adaptable compute fabric dies that each comprise a plurality of programmable data processing circuit components, data storage circuit components [paragraph 0068 lines 1 – 12, Referring initially to FIG. 1, illustrated is a block diagram of an embodiment of a communication system 100. The communication system 100 includes an AOS architect subsystem 110 (including a processor ("PR") and memory ("M")) [i.e. applicant’s plurality compute fabric dies comprises processing circuit and storage circuit] and an AOS edge subsystem 120 (including a processor ("PR") and memory ("M"))[i.e. applicant’s plurality compute fabric dies comprises processing circuit and storage circuit]. For an exemplary discussion of a processor and memory see FIG. 3. The AOS architect subsystem 110 includes cause and effect model building, testing, and deployment functions described in more detail with respect to FIG. 6. The AOS architect subsystem 110 is primarily employed on personal computing devices such as laptops and desktops, among others. Also see figure # 3, and paragraph 0077, lines 13 – 15.], and at least a second sensor [paragraph 0068 lines 1 – 12, For an exemplary discussion of a processor and memory see FIG. 3. The AOS architect subsystem 110 includes cause and effect model building, testing, and deployment functions described in more detail with respect to FIG. 6 [i.e. applicant’s second sensor].], wherein within each compute fabric die at least one of the programmable data processing circuit components is electrically coupled to at least one of the plurality of data storage circuit components [Figure # 1 and paragraph 0068 lines 1 – 12, ], and wherein within each compute fabric die at least one of the programmable data processing circuit components is electrically coupled to at least one of the second sensor and a sensor of the first plurality of sensor components [Figure # 1, components 110, 120 and 140 and paragraph: 0069, The AOS edge subsystem 120 accepts dynamic inputs in two principal forms, namely, dynamic input updates 130 and sensors 140. The dynamic input updates 130 can be in various forms, including but not limited to, manual status inputs, decisions, data not directly from sensors, sensor data from other databases, historical data, and general data from other databases. The sensors 140 represents data coming from sensors in real-time or near real-time and processed by the AOS edge subsystem 120 in real or near real-time]; and 
a plurality of storage component dies, wherein each storage component die is electrically coupled to at least one of the plurality of compute fabric dies [paragraph 0068, lines 19 – 23, The AOS architect and edge subsystems 110, 120 may be collocated on a shared computational device, but can also be physically separated and communicate via the Internet or other suitable means], and
wherein the first sensor die and each compute fabric die and storage component die is an integrated circuit semiconductor die [paragraph 0068, lines 19 – 23, The AOS architect and edge subsystems 110, 120 may be collocated on a shared computational device, but can also be physically separated and communicate via the Internet or other suitable means],
wherein the plurality of compute fabric dies includes at least a first compute fabric die and a second compute fabric die electrically coupled to the first commute fabric die [paragraph 0068, lines 19 – 23, The AOS architect and edge subsystems 110, 120 may be collocated on a shared computational device, but can also be physically separated and communicate via the Internet or other suitable means],
wherein at least one of a data processing component and a storage component of the microelectronic device is electrically coupled to the first sensor [Figure #1, components 120, PR, M, 140],
wherein each compute fabric die has a same system architecture [Figure # 1, AOS 110, 120],
wherein at least one data processing circuit component is coupled to a data storage circuit component that Includes processing circuit instructions for selecting at least one of sensor, a data storage circuit component [paragraph 0119, lines 3 – 10, Each set of trial values is then ready for further calculation within an AOS model. It should be noted that the number of trials for a model evaluation is a known constant, but can be adjusted during the model development and configuration phase. As the model is evaluated, the values for trial N are selected from each sensor data input and other input data nodes], and a data processing circuit components as an intrinsic properties component [paragraph 0079, lines 7 – 19, The programs stored in the memories may include program instructions or computer program code that, when executed by an associated processor, enable the respective communication device to perform its intended tasks. Of course, the memories may form a data buffer for data transmitted to and from the same. Exemplary embodiments of the system, subsystems, and modules as described herein may be implemented, at least in part, by computer software executable by processors, or by hardware, or by combinations thereof. Of course, other modules, subsystems, etc. (such as the AOS architect subsystem 110) may be operated on a computer system analogous to the edge gateway 300]. 
Bowers does not clearly teach and wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for generating identifying information by changing biasing and control parameters of the selected intrinsic properties component, and generating the identifying information based on the results of the changing of the biasing and control parameters.
However, Cooper does teach and wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for generating identifying information by changing biasing and control parameters of the selected intrinsic properties component, and generating the identifying information based on the results of the changing of the biasing and control parameters [ col. 11, lines 25 – 35, b) Running the policy monitor to analyze traffic collected by specifying the file containing the collected traffic; 4) Examining the output of the policy monitor run by querying the database using the query tool; 5)modifying the policy as needed using the policy generator tool; and 6) Repeating steps 2 through 5 until a comprehensive desired policy is defined. At this point the end user may start monitoring network traffic on a continuous basis, and using generated reports as input for further policy refinement].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bowers and Cooper in order for monitoring of sensor data of the AOS and the generation of the model of behavior of analysis of the industrial machine of Bowers to include modeling sensor data in an understandable or user friendly format of Cooper. This would allow for helping the user identify activities of the industrial machine and or network characteristics of industrial machine to create more effective monitoring policies of the industrial machine. See col. 3, lines 23 – 37 of Cooper.
Claim(s) 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al. [US PGPUB # 2017/0351241] in view of Cooper et al. [US PAT # 6871284] as applied to claim[s] 1 above, and further in view of Nasle et al. [US PGPUB # 2009/0063122]
As per claim 2. Bowers and Cooper do teach what is taught in the rejection of claim # 1, above.
Bowers and Cooper do not clearly teach the microelectronic device of Claim 1, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for lagging data processing provided by the first sensor with tagging Information generated from the identifying information.
However, Nasle does teach the microelectronic device of Claim 1, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for lagging data processing provided by the first sensor with tagging Information generated from the identifying information [paragraph 0334, lines 3 – 13, database tags, or sensors configured to monitor the operational status of one or more pieces of electrical equipment represented by the one or more graphical objects including virtual system model status, analysis and simulation results. This can be accomplished by intelligently linking the unique identifiers (e.g., equipment IDs) associated with each of the graphical objects/symbol blocks to their corresponding database files and creating a tag or communication channel with the same unique identifier to allow the files to be populated with data from the electrical equipment associated with each unique identifier.].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Bowers as modified with Nasle in order for the monitoring of sensor data of the AOS and the generation of the model of behavior of analysis of the industrial machine of Bowers as modified to include a systems that monitors sensor data in an instant real time operation of Nasle. This would allow for the creation of a model to render both static and real time activities of an industrial machine. See paragraphs: 0010, 0011 of Nasle
As per claim 3. Bowers as modified does teach the microelectronic device of Claim 1, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit Instructions for tagging analysis results generated for data provided by the first sensor with tagging information generated from the identifying information [Nasle, paragraph 0334, lines 3 – 13, database tags, or sensors configured to monitor the operational status of one or more pieces of electrical equipment represented by the one or more graphical objects including virtual system model status, analysis and simulation results. This can be accomplished by intelligently linking the unique identifiers (e.g., equipment IDs) associated with each of the graphical objects/symbol blocks to their corresponding database files and creating a tag or communication channel with the same unique identifier to allow the files to be populated with data from the electrical equipment associated with each unique identifier].
Claim(s) 5, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al. [US PGPUB # 2017/0351241] in view of Cooper et al. [US PAT # 6871284] as applied to claim[s] 1 above, and further in view of Liu et al. [US PGPUB # 2011/0208972].
As per claim 5. Bowers and Cooper do teach what is taught in the rejection of claim # 1, above.
Bowers and Cooper do not clearly teach the microelectronic device of Claim 1, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for generating a secret cryptographic key by using the identifying information.
However, Liu does teach the microelectronic device of Claim 1, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for generating a secret cryptographic key by using the identifying information [paragraph 0029, lines 3 – 5, a private key generator for generating a secret key, the secret key being based on an identity of a node].
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Bowers as modified with Liu in order for the monitoring of sensor data of the AOS and the generation of the model of behavior of analysis of the industrial machine of Bowers as modified to include digitally signing the monitored sensor data of Liu. This would allow for the model that uses such data to verify whether or not the collected data is in fact from the AOS that collected such sensor data. See paragraph 0003, lines 1 – 9, and paragraph 0004, lines 1 – 5 of Liu.
As per claim 6. Bowser as modified does teach the microelectronic device of Claim 1, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for generating a cryptographic private/public hey pair by using the identifying information [Liu, paragraph 0006, lines 6 – 8, In an ID-based cryptosystem, a public key of each user is computable from a string corresponding to the user's identity (e.g. an email address, a telephone number, etc.)].
As per claim 7. Bowser as modified does teach the microelectronic device of Claim 4, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit Instructions for using the identifying information to generate a secret cryptographic key, collecting a first sample of sensor data from the first sensor, and generating a digital signature by signing the first sample of sensor data by using the secret cryptographic key [Liu, paragraph 0038, the offline signature is generated based on a secret key].
Claim(s) 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al. [US PGPUB # 2017/0351241] in view of Cooper et al. [US PAT # 6871284] and Liu et al. [US PGPUB # 2011/0208972] as applied to claim[s] 7 above, and further in view of Shors et al. [US PGPUB # 2017/0373859].
As per claim 8. Bowers and Cooper and Liu do teach what is taught in the rejection of claim 7 above. 
Bowers and Cooper and Liu do not clearly teach the microelectronic device of Claim 7, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for providing the signature and the first sample of the sensor data to a blockchain system.
However, Shors does teach the microelectronic device of Claim 7, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for providing the signature and the first sample of the sensor data to a blockchain system [Shors, paragraph 0029, lines 19 – 21, When the user 12 captures a photo or video, the processing system 13 stores sensor data locally in a sensor data packet which is converted into a storage file 14. Then at Figure # 4B and paragraph 0038, lines 7 – 11, Here, the processing system creates 204 a storage file from the sensor data packet. Following arrow Q the storage file is uploaded 222 to an internal ledger. The internal ledger is periodically signed and may be uploaded 224 to a block chain. Then at Shors, paragraph 0031, lines 15 – 18, The storage file 14 is converted into a cryptographic signature 24A, following arrow X, using a hash function to insure the integrity of the data. The cryptographic signature 24A is stored on a public block chain 18].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Bowers as modified with Shors in order for the monitoring of sensor data of the AOS and the generation of the model of behavior of analysis of the industrial machine of Bowers as modified to include digitally signing and time stamping the monitored sensor data of Shors. This would allow for the model that uses such sensor data, to verify whether or not the collected data has been tampered with since collected by the AOS. See paragraph 0003, lines 1 – 5 of Shors. 
As per claim 9. Bowers as modified does teach the microelectronic device of Claim 1, wherein at least one data processing circuit component is coupled to a data storage circuit processing component that includes processing circuit instructions for collecting a first sample of sensor data from the first sensor, generating a hash of the first sample of sensory data [Shors, paragraph 0031, lines 15 – 18, The storage file 14 is converted into a cryptographic signature 24A, following arrow X, using a hash function to insure the integrity of the data. The cryptographic signature 24A is stored on a public block chain 18], and providing the hash and the first sample of the sensor data to an external blockchain system [Shors, paragraph 0029, lines 19 – 21, When the user 12 captures a photo or video, the processing system 13 stores sensor data locally in a sensor data packet which is converted into a storage file 14. Then at Figure # 4B and paragraph 0038, lines 7 – 11, Here, the processing system creates 204 a storage file from the sensor data packet. Following arrow Q the storage file is uploaded 222 to an internal ledger. The internal ledger is periodically signed and may be uploaded 224 to a block chain]. 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al. [US PGPUB # 2017/0351241] in view of Cooper et al. [US PAT # 6871284] and Nasle et al. [US PGPUB # 2009/0063122] as applied to claim[s] 2 above, and further in view of Imai et al. [US PGPUB # 2018/0103013].
As per claim 10. Bowers and Cooper and Nasle do teach what is taught in the rejection of claim # 2, above. 
Bowers and Cooper and Nasle do not clearly teach the microelectronic device of Claim 2, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit Instructions for accessing a public cryptographic key, collecting a first sample of sensor data from the first sensor, encrypting the first sample of sensor data by using the public cryptographic key, and providing the encrypted first sample of the sensor data ta a blockchain system. 
However, Imai does teach the microelectronic device of Claim 2, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit Instructions for accessing a public cryptographic key, collecting a first sample of sensor data from the first sensor, encrypting the first sample of sensor data by using the public cryptographic key, and providing the encrypted first sample of the sensor data ta a blockchain system [paragraph 0149, lines 7 – 10, Moreover, position information and sensor data of the terminal 2 (device) that are encrypted with the S public key are set in written information in the format. Then at paragraph 0049, When a service utilizing the BC is started, a public key that is generated from a secret key of the user, and a user ID (such as a bitcoin address) that is generated from the public key are published. The public key and the user ID are retained and made public on the BC. Each user generates the transaction (transaction information), which is broadcasted over the BC network].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Bowers as modified with Imai in order for the monitoring of sensor data of the AOS and the generation of the model of behavior of analysis of the industrial machine of Bowers as modified to include encrypting the monitored sensor data of Imai. This would allow for the protection of the collected sensor data before the industrial machine behavior model is created. See paragraph 0058 of Imai.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al. [US PGPUB # 2017/0351241] in view of Cooper et al. [US PAT # 6871284] as applied to claim[s] 1 above, and further in view of Haldenby et al. [US PGPUB # 2017/0046664]
As per claim 11. Bowers and Cooper do teach what is taught in the rejection of claim # 1, above. 
Bowers and Cooper do not clearly teach the microelectronic device of Claim 1, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit Instructions for using the identifying information to generate a secret cryptographic key, collecting a first sample of sensor data from the first sensor, generating a first data structure that includes the first sample of sensor data, generating a digital signature by signing the first data structure by using the secret cryptographic key, arid providing the signature and the first data structure to a blockchain system.
However, Haldenby does teach the microelectronic device of Claim 1, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit Instructions for using the identifying information to generate a secret cryptographic key, collecting a first sample of sensor data from the first sensor, generating a first data structure that includes the first sample of sensor data, generating a digital signature by signing the first data structure by using the secret cryptographic key, arid providing the signature and the first data structure to a blockchain system [paragraph 0058, Further, in some aspects, the transaction data may include a digital signature 202C of user 108 (e.g., the prior owner), which may be applied to hash 202A and public key 202B using a private key 202D of user 108 through any of a number of techniques apparent to one of skill in the art and appropriate to the conventional blockchain ledger architecture. By way of example, the presence of user 108's public key within transaction data included within the conventional blockchain ledger may enable client device 104 and/or peer systems 160 to verify user 108's digital signature, as applied to data associated with transaction 202.].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Bowers as modified with Haldenby in order for the monitoring of sensor data of the AOS and the generation of the model of behavior of analysis of the industrial machine of Bowers as modified to include encrypting and storing the collected sensor data in a ledger system of Haldenby. This would allow the protection and integrity of the collected sensor data before creation of the industrial behavior model in a Hybrid blockchain data structure with such sensor data. See paragraph 0019 of Haldenby.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lofstrom who does teach integrated circuit identification device (ICID) to be incorporated into an integrated circuit (IC) includes an array of electronic cells in which the magnitude of an output signal of each cell is a function of randomly occurring parametric variations which vary from cell-to-cell. 
Gutala et al., who does teach a first integrated circuit die comprising field programmable gate array fabric. A second integrated circuit die is coupled to the first integrated circuit die, where the second integrated circuit die comprises a fabric support circuitry that is configured to operate the field programmable gate array fabric of the first integrated circuit die.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/          Primary Examiner, Art Unit 2434